Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a flush water tank apparatus comprising: 5a storage tank; a discharge valve; 10a discharge valve hydraulic drive unit that drives the discharge valve by using water supply pressure of supplied tap water; a clutch mechanism that couples the discharge valve and the discharge valve hydraulic drive unit to pull up the discharge valve by a driving force of the discharge valve hydraulic drive unit and that is 15disconnected at a predetermined pull-up height of the discharge valve to make the discharge valve descend; a flush water amount selection portion capable of selecting between a first amount of flush water for flushing the flush toilet and a second amount of flush water different from the first amount of flush water; 20a first float device being configured to be switched according to the water level from a holding state in which descent of the discharge valve is prevented to a non-holding state in which the descent is not prevented so as to discharge the first amount of flush water; 25a second float being configured to be switched from a holding state in which descent of the discharge valve is prevented to a non- holding state in which the descent is not prevented, according to the water level so as to discharge the second amount of flush water; and 30an adjustment mechanism that adjusts the pull-up height of the 67discharge valve with which the clutch mechanism is disconnected, the adjustment mechanism being configured so that when the second amount of flush water is selected by the flush water amount selection portion the clutch mechanism is disconnected at a pull-up height of the discharge valve such 5that the discharge valve descended by the disconnection of the clutch mechanism is held by the second float device in the holding state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754